Case 1:20-cv-03850-RRM-VMS Document 20 Filed 09/08/20 Page 1 of 1 PageID #: 298




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
  ------------------------------------                  x
  IKLB LLC,                                             :
                                                        :
                               Plaintiff,               :
  vs.                                                   : Case No. 20-cv-3850
                                                        :
  CAMAC PARTNERS LLC, et al.                            :
                                                        :
                               Defendants.              :
                                                        :
  ------------------------------------                  X

                        CORPORATE DISCLOSURE STATEMENT

        Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Defendant Camac Partners

 LLC declares that it has no parent corporation and no publicly traded corporation currently owns

 10% or more of its stock.


  Dated: New York, New York                  BALLARD SPAHR LLP
         September 8, 2020
                                             /s/
                                             Bradley R. Gershel
                                             1675 Broadway, 19th Floor
                                             New York, New York 10019
                                             Telephone: 212.223.0200
                                             Facsimile: 212.223.1942
                                             gershelb@ballardspahr.com

                                             Counsel for Defendants




 DMWEST #40494246 v1
